Citation Nr: 1611067	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression and anxiety.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from September 1968 to September 1972 and was awarded the Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

As will be discussed further below, the evidence of record referenced multiple acquired psychiatric disorder diagnoses and as such, after reopening the Veteran's previously denied PTSD claim, the Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a February 2016 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case, issued in March 2014, additional evidence (in the form of VA treatment records) was submitted by the Veteran's representative in February 2016, along with waiver of initial review by the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2004 rating decision denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial.

2.  Evidence associated with the claims file after the denial in February 2004 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder (other than PTSD), to include depression and anxiety, is related to his active service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for the Veteran's acquired psychiatric disorder (other than PTSD), to include depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of PTSD Claim

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim for entitlement to service connection for PTSD, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2015).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Analysis 

The Veteran's claim for entitlement to service connection for PTSD was denied by a February 2004 rating decision.  This rating decision indicated that the Veteran's claim was denied because the evidence did not show that the Veteran "suffered a stressful experience during military service which is credibly supported by the evidence," or in other words, a lack of an in-service event.  The Veteran was notified of the February 2004 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The Veteran's current claim for entitlement to service connection for PTSD is based upon the same factual basis as his claim for entitlement to service connection which was denied in the February 2004 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final February 2004 rating decision, new evidence includes, but is not necessarily limited to, various lay statements from the Veteran relating to in-service stressors.  Previously of record was a June 2003 VA treatment record that referenced that the Veteran reported "that it was scary doing guard duty on the perimeter of the base."  The Veteran has provided substantial additional details related to his in-service guard duty, as well as testimony about other in-service stressors.  See e.g., February 2016 Board Hearing Transcript, September 2010 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD).  This evidence is new, as it did not exist at the time of the final disallowance in February 2004.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service event.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, the Board finds that the evidence discussed above is new and material.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for PTSD is reopened, and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

II.  Service Connection - Acquired Psychiatric Disorder (Other than PTSD)

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). 

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis 

With respect to the first element of direct service connection, the evidence of record indicated that the Veteran had a current diagnosis of an acquired psychiatric disorder (other than PTSD).  For example, a June 2013 VA examination report included a diagnosis of anxiety disorder.  In addition, a January 2013 letter from a private mental health professional M.F. provided a diagnosis of major depression.  VA treatment records also referenced diagnoses of depression and anxiety, to include an April 2014 VA treatment note.

With respect to the second and third element, the evidence of record indicates that medical professionals have linked the Veteran's current diagnosis of an acquired psychiatric disorder (other than PTSD) to his active service and events therein.  The June 2013 VA examination report, diagnosing anxiety disorder, thoroughly discussed the Veteran's mental health history and discussed two reported in-service events, one of which related to the Veteran witnessing a Vietnamese police officer being shot to death in Saigon and another in-service event related to the Veteran witnessing two shopkeepers engaging in a violent fight.  The examination report included an opinion that stated that "based on this [V]eteran's C-file, past compensation and pension examination, electronic records, and this interview, it is at least as likely as not that the [V]eteran meets the DSM-IV diagnostic criteria for a diagnosis of anxiety disorder NOS...and this is related to his military service."  The January 2013 letter from M.F. stated that "[i]t is my opinion that [the Veteran's]...Major Depression is directly related to military services in South East Asia during in which he was exposed to trauma beyond normal human experience."  A later May 2013 letter from the same mental health professional referenced the Veteran's reported exposure to witnessing a Vietnamese police officer being shot to death in Saigon.  The April 2014 VA treatment note referenced the previously mentioned incident where the Veteran reportedly witnessed a Vietnamese police officer being shot.  Under the assessment heading, it was noted that the Veteran had a history of PTSD and depression and that "[s]ymptoms appear to be related to war time experience."

The Board notes that the Veteran is competent to report as to witnessing a Vietnamese police officer being shot to death and witnessing two shopkeepers engaging in a violent fight.  With respect to the incident involving the two shopkeepers, the Veteran has reported that this also occurred in Saigon.  See February 2016 Board Hearing Transcript, September 2010 VA Form 21-0781.  The Board notes that the Veteran has reported, essentially, similar stories regarding witnessing these two events in multiple statements.  See e.g., February 2016 Board Hearing Transcript, September 2010 VA Form 21-0781.  In addition, the Veteran's personnel records indicated that he was stationed at Tan Son Nhut Air Base in Vietnam, which internet research identified as being near Saigon.  As such, the Board finds that the Veteran's reports of witnessing these two events to be credible, which is relevant in that, as noted above, the medical opinions linking the Veteran's acquired psychiatric disorder (other than PTSD) to his active service referenced these events.

The Board notes that a September 2010 VA examination report noted a diagnosis of dysthymic disorder and provided a negative opinion as to whether this condition was related to the Veteran's active service.  Crucially, however, no rationale was provided and the Board therefore finds that this opinion is inadequate and of no probative value.  

Upon review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's acquired psychiatric disorder (other than PTSD), to include depression and anxiety, is related to his active service.  As discussed above, the evidence of record shows that the Veteran has a current diagnosis of an acquired psychiatric disorder (other than PTSD).  In addition, the evidence of record indicates that medical professionals have linked the Veteran's current diagnosis of an acquired psychiatric disorder (other than PTSD) to his active service and events therein (including specific events that the Veteran reported witnessing, the Veteran's reports of which the Board has found to be competent and credible).  As such, the Veteran has met all the requirements for direct service connection.  The criteria for entitlement to service connection for the Veteran's acquired psychiatric disorder (other than PTSD), to include depression and anxiety, have therefore been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression and anxiety, is granted.


REMAND

The Veteran's claim also includes a claim for entitlement to service connection for PTSD.  Entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).

Evidence of record indicates multiple possible stressors for the Veteran's PTSD.  As discussed above, two reported in-service stressors related to the Veteran witnessing a Vietnamese police officer being shot to death and witnessing two shopkeepers engaging in a violent fight.  See, e.g., February 2016 Board Hearing Transcript, September 2010 VA Form 21-0781.  In a January 2014 letter, the AOJ referenced the reported incident of the Veteran witnessing a Vietnamese police officer being shot, stated that "some events are not usually verifiable by our sources" and referenced events involving civilians as events that "are extremely difficult to verify."  The letter also requested additional information to support the occurrence of this event from sources other than the Veteran.  No additional action was taken by the AOJ to attempt to corroborate the Veteran's reported stressors related to witnessing a Vietnamese police officer being shot to death and witnessing two shopkeepers engaging in a violent fight.    

A January 2013 letter from a private mental health professional M.F. noted that the Veteran had a diagnosis of PTSD, but no specific stressors were referenced.  A May 2013 letter from the same mental health professional referenced the Veteran's exposure to "Mortar attacks, while serving guard duty on the perimeter of base camp" and to the Veteran reporting "witnessing a Vietnamese Police Officer shot to death in Saigon."  A diagnosis of PTSD was provided.  VA treatment records included multiple references to PTSD.  For example, an April 2014 VA treatment note referenced the previously mentioned incident where the Veteran reportedly witnessed a Vietnamese police officer being shot.  Under the assessment heading, it was noted that the Veteran had a history of PTSD and that "[s]ymptoms appear to be related to war time experience."  

In this case, entitlement to service connection for PTSD may not currently be granted on the evidence of record, as there is the absence of a verified stressor.  If there is no combat experience, as in this case, there must be independent evidence to corroborate the Veteran's statements as to the occurrence of a claimed stressor.  See Doran v. Brown, 6 Vet. App. 283(1994).  Further, a veteran's testimony, by itself, cannot as a matter of law establish the occurrence of a non-combat stressor. See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Moreover, a medical opinion diagnosing PTSD, such as the May 2013 letter from private mental health professional M.F. and the VA treatment records, to include the April 2014 treatment note discussed above that attributed the Veteran's diagnosed PTSD to service and at least in part to the reported incident involving the Veteran witnessing a Vietnamese police officer being shot, does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  As such, entitlement to service connection for PTSD cannot currently be granted based on the reported in-service stressors related to the Veteran witnessing a Vietnamese police officer being shot to death and witnessing two shopkeepers engaging in a violent fight.

In addition, however, evidence of record also indicated that the Veteran referenced being exposed to mortar or rocket attacks while in Vietnam.  As referenced, the May 2013 letter from M.F. referenced exposure to mortar attacks while providing a diagnosis of PTSD.  At the February 2016 Board hearing, the Veteran referenced being exposed to mortars and rockets while stationed in Vietnam.  No effort appears to have been made by the AOJ to attempt to verify these reported stressors.  As such, the Board finds that remand is required to attempt to verify the Veteran's reported stressors of being exposed to mortar or rocket attacks while in Vietnam.              

Alternatively, pursuant to 38 C.F.R. § 3.304(f)(3) (2015), if a claimed stressor is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The Veteran has also provided statements regarding his service that appear to fall under the category of "fear of hostile military or terrorist activity."  He has variously referenced that while a military policemen in Vietnam, he was involved in guard duty near the perimeter of the base and described that during this duty he feared for his life.  See September 2010 Veteran Statement, February 2014 Veteran Statement, February 2016 Board Hearing Transcript.  Also, the AOJ previously conceded "stressors related to service in a hostile military environment, to include fear of hostile military or terrorist activity."  See June 2013 VA Examination Request.

As noted, the May 2013 letter from M.F. referenced the Veteran's reported exposure to mortar attacks and witnessing of a Vietnamese police officer being shot to death.  To the extent that this opinion related the Veteran's PTSD to his "fear of hostile military or terrorist activity," M.F. is a private mental health professional and not a VA or VA-contracted psychiatrist or psychologist, as specifically required pursuant to 38 C.F.R. § 3.304(f)(3) (2015).

As discussed, VA treatment records included multiple references to PTSD.  Most of these records referenced a history of PTSD or listed such under a problem list and did not provide an explanation of such diagnosis, to include what stressors the diagnosis was based on.  Some, however, were more specific, to include an April 2014 VA treatment note.  This note referenced the Veteran's report of witnessing a Vietnamese police officer being shot and that this made the Veteran "realize that he could die at any moment."  Reference was also made to the Veteran being "always scared due to environment (hearing rockets, helicopters) and this fed his idea that he could die at anytime."  This note that stated under the assessment heading that the Veteran had a history of PTSD and that "[s]ymptoms appear to be related to war time experience."  The most recent VA examination in June 2013 found that while the Veteran's reported stressors were adequate to support a diagnosis of PTSD, the Veteran did not meet the diagnostic criteria for PTSD.  In light of the additional evidence received after the June 2013 VA examination, to include the VA treatment records containing multiple references to PTSD, the Board finds that an additional VA examination regarding PTSD is required on remand, as detailed further in the remand directives.      
Additionally, while on remand, outstanding VA treatment records must be obtained.  Initially, records dated from September 2003 to April 2010 appear to be incomplete (some records from this time period are of record, but appear to be limited to only those related to PTSD).  In addition, there appears to be a gap in VA treatment records from January 2011 to June 2011.  Also, while the Veteran's representative submitted VA treatment records in February 2016 that were identified as being from April 2014 to February 2016, these records may be incomplete and therefore records must also be obtained dated since they were last obtained by VA (in March 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from September 2003 to April 2010, January 2011 to June 2011 and from March 2014.

2.  Take appropriate action to attempt to verify the Veteran's reported stressors of being exposed to mortar or rocket attacks while in Vietnam.  See February 2016 Board Hearing Transcript, May 2013 Letter from M.F.

If any such stressors are verified, consider whether entitlement to service connection for PTSD may be granted on the basis of the evidence currently of record, to include the May 2013 letter from M.F. that referenced exposure to mortar attacks while providing a diagnosis of PTSD, prior to the ordering of the additional VA examination requested in directive "3."

3.  Afford the Veteran a VA examination conducted by a VA or VA-contracted psychiatrist or psychologist to evaluate the Veteran's claimed PTSD.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has (or had at any point during the appeal period dating to approximately April 2010) PTSD that had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any reported stressors or to a "fear of hostile military or terrorist activity."

While review of the entire claims folder is required, attention is invited to the Veteran's statements regarding reported in-service stressful incidents (some of which are discussed in the body of the remand above).  See February 2016 Board Hearing Transcript, February 2014 Veteran Statement, September 2010 Veteran Statement, September 2010 VA Form 21-0781. 

Attention is also invited to the evidence of record diagnosing the Veteran with PTSD (some of which is discussed in the body of the remand above).  This includes the January 2013 and May 2013 letters from private mental health professional M.F. and various VA treatment records, to include an April 2014 VA treatment note that noted under the assessment heading that the Veteran had a history of PTSD and that "[s]ymptoms appear to be related to war time experience."

The examiner is also informed that VA has previously conceded "stressors related to service in a hostile military environment, to include fear of hostile military or terrorist activity."  See June 2013 VA Examination Request.



If a diagnosis of PTSD is provided the examiner must discuss what stressor(s) such diagnosis is based on and whether any claimed stressors relate to a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (2015).  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported, along with a valid rationale.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


